Citation Nr: 1419373	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder from April 23, 2009 to October 24, 2013.

2.  Entitlement to an initial disability rating in excess of 50 percent from October 25, 2013.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from February 1979 to March 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A claim for a total disability rating for compensation based on individual unemployability (TDIU) is considered part of a claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is fully employed and a claim for TDIU is not reasonably raised by the record.


FINDINGS OF FACT

1.  From April 23, 2009 to October 24, 2013, the Veteran's major depressive disorder was productive of occupational and social impairment due to mild or transient symptoms.

2.  Affording the Veteran the benefit of reasonable doubt, since October 25, 2013, the Veteran's major depressive disorder has been productive of occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for Veteran's major depressive disorder are not met from April 23, 2009 to October 24, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9434 (2013).

2.  The criteria for a disability rating in excess of 50 percent for Veteran's major depressive disorder from October 25, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2010 and October 2013; the Veteran has not argued, and the record does not reflect that these examinations were inadequate for rating purposes.  The examiners discussed the Veteran's major depressive disorder symptoms, reported the Veteran's lay statements regarding his symptoms, considered the impact on the Veteran's social and occupational functioning and are  found to be adequate.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  
Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time based on the facts are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Major Depressive Disorder

Historically, the Veteran was awarded service connection for major depressive disorder as secondary to his service-connected discoid lupus in December 2010, when the RO granted a 10 percent disability rating effective April 23, 2009, the date of the Veteran's claim.  In a November 2013 rating decision the RO increased the Veteran's rating to 50 percent, effective October 25, 2013, the date of the Veteran's last VA examination.  The Veteran contends that his symptoms warrant a 70 percent disability rating.  See March 2013 Substantive Appeal.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 10 percent disability rating is warranted where occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication is demonstrated.

A 30 percent disability rating is warranted where occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events), is demonstrated. 

A 50 percent disability rating is assigned where occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is demonstrated. 

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or one's own name.  38 C.F.R. § 4.130 (2013). 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Factual Background 

The claim file includes private treatment records from the Goldsboro Psychiatric Clinic dated between March and July 2009.  

In a March 2009 report Dr. E.H. noted that the Veteran began having nightmares in 1990 and that he had panic attacks once a month lasting at least an hour.  The Veteran averaged four hours of sleep per night, experienced  intrusive thoughts, had an easy startle response, and was hypervigilant.  The Veteran was reported to socialize frequently with family but rarely with friends.  

Dr. E.H. reported that the Veteran's recent memory was severely impaired in that he could not remember what he read and he got lost when travelling.  The Veteran was depressed 75 percent of the time with no energy and little interest in things with crying spells 75 percent of the time.  The Veteran angered and agitated easily which indicated a dysfunctional prefrontal cortex.

Dr. E.H. concluded that, because of his service-connected major depression, the Veteran was mildly compromised in his ability to sustain social relationships and moderately compromised in his ability to sustain work relationships.  The Veteran was prescribed Ambien for sleep and Wellbutrin for depressive symptoms.  A GAF score of 35 was assigned.  

Treatment records dated between April 2009 and July 2009 from Goldsboro Psychiatric Clinic consists of symptoms and hallucinations checklists wherein a certified nurses' aide (CNA) reported the Veteran's symptoms to include nightmares occurring once to at least twice a week, interrupted sleep and decreased sleep, startle response, flashbacks one to two times a week, and hallucinations daily.  

The Veteran consistently denied suicide and intrusive thoughts.  GAF scores of 40 were assigned in April, June, and July 2009.  The time spent with CNAs to fill out checklists was shown to last exactly ten minutes and Dr. E.H. is shown to sign off on the reports.

A June 2010 VA examination report noted that the Veteran had been married for twenty-six years and that he and his wife argued often over the Veteran's increasing social isolation.  The Veteran described a close relationship with family and a few work friends but he did not socialize often with them.  He explained that he did not interact with anyone outside of his immediate family.

The Veteran reported no history of violence and no suicide attempts.  He reported the use of medication for depression and found that he had no positive response from medication.  

He stated that he felt depressed all day every day and reported panic attacks two to three times a month describing symptoms as "losing control of everything" with no other symptoms beyond this perceived lack of control.

The Veteran was found to be neatly groomed, psychomotor activity was unremarkable, speech was soft or whispered, attitude was cooperative, and affect was constricted.  The Veteran was dysphoric and oriented, thought process was unremarkable.  

The Veteran reported three to four hours of sleep every night even with the use of a sleep aid.  He reported auditory hallucinations, and seeing shadows in his peripheral vision.  He had no homicidal or suicidal thoughts, and impulse control was good.  Recent memory was mildly impaired.  The Veteran reported that he had problems with day to day concentration in that he had trouble focusing when reading and writing and trouble maintaining focus on work tasks at hand.  The Veteran was employed full time and had been in the same job for several years.

The VA examiner provided a GAF score of 60, noting that the Veteran reported social embarrassment and isolation secondary to shame of his appearance due to discoid lupus.  

The examiner noted that, while the Veteran endorsed panic symptoms, his report of symptoms was inconsistent with a finding of panic attacks or anxiety.  

The examiner noted that the Veteran's description of depressive symptoms reflected no occupational disruption but disruption in personal relationships and participation in social activities.  Complicating the Veteran's disability picture was the report of auditory and visual hallucinations that appeared to be independent of any other symptoms associated with an ongoing psychotic disturbance.  The Veteran reported no problems with daily or occupational functioning and did not evidence any signs of cognitive or behavioral disorganization during his evaluation.  

The examiner stated that it was possible that the Veteran was endorsing all symptoms queried in an effort to communicate the severity of his subjective stress but that a conclusion regarding the presence of psychosis could not be determined without resorting to speculation.  

Psychological testing was recommended if further information was desired but the Veteran's report of auditory and visual hallucinations was not reflected in the assigned diagnosis and the Veteran's report of symptoms did not correspond with any of the DSM-IV diagnostic criteria for mood related psychotic features or any independent psychotic disorder.  

While the Veteran's self-reported levels of subjective distress were quite high, fortunately he had not experienced any difficulties with any work related performance.  

The Veteran was again examined in October 2013.  The Veteran reported mild to moderate depressive symptoms and his social function appeared to be more negatively impacted by his symptoms than his occupational functioning.  The Veteran had been married for twenty-nine years with some arguing due to a variety of factors including the Veteran's depressive symptoms.  He reported that he lived with his wife, mother-in-law, and two teenage nephews and denied any major problems with the living situation, he reported good relationships with his parents and siblings, stating that he saw his parents once a month and talked to his siblings on a weekly basis.  

The Veteran denied having any friends and reported that he worked in the same job for ten years without any disciplinary or interpersonal problems on the job.  The examiner noted that the Veteran would likely have mild problems in occupational functioning relating to depressive symptoms.  The Veteran reported chronic sleep problems and difficulty with attention and concentration that could impact his ability to complete tasks.  The Veteran's level of impairment was noted as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  

The Veteran stated that he had not had any psychiatric treatment for five years and did not appear to be taking medication for his psychiatric symptoms.  

The Veteran described depression, focusing on grief based on the death of two brothers but also noting the spot on his head which caused him to avoid going out.  He denied suicidal or homicidal ideation, intent or plan.  He endorsed anhedonia and mild problems with energy level.  He also described some mild problems with attention, concentration and memory.

The Veteran denied hallucinations, it was noted that at his last examination he endorsed such symptoms but that he wondered whether the voice he heard was actually his internal dialog.  He denied current or recent panic attacks and reported interrupted sleep.

The Veteran had good hygiene, was alert, attentive and oriented, thought process was goal directed and logical and speech was normal.  Psychiatric testing reported symptoms in the mild range, A GAF score of 60 was assigned.  

Analysis

For the period between April 23, 2009 and October 24, 2013, the Veteran's symptoms included interrupted sleep, isolation, and memory impairment, reports of intrusive thoughts, startle response, hypervigilance, and hallucinations.  The Veteran's GAF scores for that period on appeal are 35 in March 2009, 40 from April 2009 to July 2009, and 60 in June 2010.

The record demonstrates a marked difference between the varied assessments of the Goldsboro Psychiatric Clinic and the findings of the June 2010 VA examiner.  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board finds the finding of the VA examiner to be more probative than the findings of the Goldsboro Psychiatric Clinic.

In reviewing the Goldsboro Psychiatric Clinic March 2003 evaluation report, it is noted that Dr. E.H. reported a moderate impact on the Veteran's ability to sustain work relationships with absolutely no rationale for so finding, only reporting that the Veteran held the same job for five years.  Further, the evaluation describes crying spells seventy-five percent of the time which the Board finds highly unlikely given other reports that the Veteran has had no problems at work; it stands to reason that crying 75 percent of the time would interrupt the Veteran's ability to work with others.  Additionally, Dr. E.H. suggests a dysfunctional prefrontal cortex, however he provides no scientific basis for his finding that symptoms of anger, sadness and fear indicated such a disorder. 

Moreover, treatment records between April and July 2009 indicate that, while a physician appears to have monitored the psychotropic medication prescribed to the appellant, in the main the Veteran appears to have had his patient assessments prepared by a certified nurse aide over a period of only a few minutes.  Further, these reports provide GAF scores of 40 with absolutely no rationale supporting those findings.  

In contrast, the June 2010 VA examiner, a psychologist,  provided detailed rationales for her findings which are supported by the Veteran's own statements.

The June 2010 VA examination supports the assignment of a 10 percent rating.  The Veteran is described as having symptoms which led to some social isolation, but a good relationship with his extended family and his symptoms are not shown to interfere with his employment.  

The Veteran's symptoms are not found to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as described in the next higher, 30 percent, rating.  

While the Veteran does endorse symptoms considered in the higher disability ratings such as panic attacks and hallucinations, the competent medical evidence afforded the most weight, the findings of the VA examiner, note that the Veteran's described symptoms did not equate to panic attacks, and the Veteran himself later questioned whether his observed symptoms were in fact hallucinations at all.  See October 2013 VA Examination Report.  Even when considering these symptoms, however, as ratings are assigned based upon the level of the Veteran's impairment, the 10 percent rating is appropriate based upon the fact that the Veteran is found to be only mildly impaired socially and his occupational functioning is not found to be negatively impacted by the most probative evidence of record for this period.

Turning to the Veteran's GAF scores, the Veteran was assigned a GAF score of 35 by Dr. E.H. in March 2009 and clinic notes from the Goldsboro Clinic assigned a GAF of 40 in April, June and July 2009 treatment notes without any real support. In contrast, the June 2010 VA examiner, whose findings, again, are afforded considerably more weight, assigned a 60 percent rating.  

The GAF score of 35 from Dr. E.H. is wholly separate from the symptoms he describes in his report.  Dr. E.H. reported in March 2009 that the Veteran was mildly compromised in his ability to sustain social relationships and moderately compromised in his ability to sustain work relationships but assigned a GAF score which is meant to describe impairment in reality testing or communication or major impairment in areas to include work and family relationships.  

Dr. E.H. provides no rationale for the assignment of a GAF score which is unsupported by his own report.  Similarly the assignments of GAF scores of 40 from the Goldsboro clinic between April and July 2009 are wholly separate from the symptoms described by the Veteran and no rationale for their assignment is provided.  These GAF scores provide no insight as to the Veteran's actual level of impairment.

When considering the lack of impact on the Veteran's occupational functioning, the 10 percent disability rating, which is on the higher end of the spectrum for moderate symptoms, is consistent with the GAF score assigned by the June 2010 VA examiner.  

A fifty percent disability rating is appropriate for the Veteran from October 25, 2013.  The Veteran is shown at his October 2013 VA examination to have increased difficulty with social functioning, reporting that he had no friends, chronic sleep impairment and difficulty with concentration and attention. 

Significantly, the VA examiner concluded his report finding that the Veteran's symptoms led to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily-which is the rating criteria for the lower, 30 percent, disability rating.  Also significant is the fact that the Veteran has maintained a GAF score of 60, demonstrating moderate symptoms and good family relationships, though he is shown to fight with his wife.  

While the evidence does not support it, the Board will give the Veteran the benefit of the doubt, and will not disturb the assigned 50 percent rating.

The preponderance of the evidence is against the claim for an increased rating for major depressive disorder for both periods considered; there is no doubt to be resolved; and an increased rating is not warranted.

The evidence shows that the Veteran's service-connected major depressive disorder results in symptoms to include sleep impairment, fear, sadness, anger, isolation, heightened startle response, hypervigilance, reduced energy, reported hallucinations and some memory impairment, the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The medical professionals describing the Veteran's major depressive disorder have not found that any of the Veteran's major depressive disorder symptoms are so unusual or exceptional as to warrant comment.  While the June 2010 VA examiner does make note of the Veteran's hallucinations, hallucinations are considered in the higher schedular rating criteria, are not attributed to the Veteran's major depressive disorder and their validity are later questioned by the Veteran himself.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected major depressive disorder disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder from April 23, 2009 to October 24, 2013 is denied.

Entitlement to an initial disability rating in excess of 50 percent from October 25, 2013 is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


